IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 867
                                         :
APPOINTMENT TO THE                       : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                :
EXAMINERS                                :




                                       ORDER

PER CURIAM
         AND NOW, this 16th day of February, 2021, Jennifer M. Gardner, Esquire,

Allegheny County, is hereby appointed as a member of the Pennsylvania Board of Law

Examiners for a term of three years, commencing April 1, 2021.